927 A.2d 198 (2007)
TOWNSHIP OF EXETER
v.
ZONING HEARING BOARD OF EXETER TOWNSHIP and Land Displays, Inc.
Petition of Land Displays, Inc. of Exeter Township.
Supreme Court of Pennsylvania.
June 21, 2007.

ORDER
PER CURIAM.
AND NOW, this 21st day of June, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Commonwealth Court rendered a decision that was not in accordance with the applicable decisions of the Supreme Court of Pennsylvania when it found that [Petitioner's] Ordinance did not constitute a de facto exclusion of billboards[?]